Case 2:18-cv-00729-JAK-MRW Document 248-1 Filed 10/09/18 Page 1 of 1 Page ID
                                 #:6488


 1
 2
 3
 4
 5
 6
 7
 8
                    IN THE UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
      Federal Trade Commission,                  No. 2:18-CV-729-JAK (MRWx)
 11
                   Plaintiff,                    [PROPOSED]
 12                                              ORDER STAYING PROCEEDINGS
            vs.
 13                                              AS TO DEFENDANT MICHAEL
      Digital Altitude LLC, et al.,              FORCE
 14
                   Defendants.
 15
 16         Upon consideration of Plaintiff and Defendant Michael Force’s Joint
 17   Application for Stay of Proceedings as to Defendant Michael Force, to allow
 18   Plaintiff time to seek approval of the proposed settlement between Plaintiff and
 19   Defendant Michael Force from the FTC Commissioners, and good cause
 20   appearing, it is hereby:
 21         ORDERED that the request is GRANTED, and
 22         IT IS FURTHER ORDERED that all the proceedings in this case as to
 23   Michael Force are stayed until January 1, 2019.
 24
      DATED this __________ day of __________________________, 2018.
 25
 26
                                               __________________________________
 27                                             John A. Kronstadt
 28


                                         1
